    Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 1 of 8




            IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION


HOLLY BOTELLO,

             Plaintiff,                      CASE NO.: 4:20-cv-076

      v.

WAL-MART STORES EAST, LP,

             Defendant.



           ORDER SETTING SETTLEMENT CONFERENCE

     This case has been set for a settlement conference before the

undersigned at 10:00 a.m., on March 30, 2021. The settlement conference

will be conducted virtually using the Court’s CMS platform.

     The Court believes the parties should fully explore and consider

settlement at the earliest opportunity. Early consideration of settlement

can prevent unnecessary litigation allowing the parties to avoid the

substantial cost, expenditure of time, and stress that are typically part of

the litigation process.   Even for those cases that cannot be resolved

through settlement, early consideration of settlement allows the parties to

better understand the factual and legal nature of their dispute and
    Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 2 of 8




streamline the issues to be litigated. To that end, the Court offers an

informal settlement conference option to parties who choose to

participate.

     However, consideration of settlement is a serious matter that

requires thorough preparation prior to the settlement conference. As a

result, and unless otherwise noted, parties are DIRECTED to comply

with the following procedures in preparation for the settlement

conference. Counsel are advised to review this order carefully. FAILURE

TO COMPLY WITH THESE PROCEDURES IN A TIMELY

MANNER         WILL   RESULT       IN   CANCELLATION           OF    THE

CONFERENCE.

        PARTIES’ EXCHANGE OF DEMAND AND OFFER

  At least twenty-one (21) days prior to the settlement conference,

plaintiff’s counsel shall make a written settlement demand to defendant

and the Court with a brief explanation of why such a settlement is

appropriate. No later than fourteen (14) days prior to the settlement

conference, defendant’s counsel shall submit a written offer to plaintiff’s

counsel and the Court with a brief explanation of why such a settlement

is appropriate. The Court’s copies shall be delivered by means of email to
    Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 3 of 8




the Courtroom Deputy Clerk at molly_davenport@gas.uscourts.gov. On

occasion, this process will lead directly to a settlement. If so, the parties

must file a notice of settlement and identify the anticipated timeline in

which the case will be fully resolved and dismissed. This notice must be

filed no later than 24 hours before the settlement conference is scheduled

to begin.

     After review of these submissions, the Court reserves the right to

cancel the mediation where settlement appears unlikely. However, as an

alternative to immediate cancellation, the Court may require the parties

to submit to the Court a realistic assessment of the possibility of

settlement ad certify their agreement thereto. If the Court requires such

a certification, it will consider that filing in determining whether the

parties are prepared to mediate—and indeed doo mediate—in good faith.

If, at any point during the process, the Court determines that one or both

parties’ conduct evidences a lack of good faith, the Court will assess

sanctions in accordance with S.D. Ga. L.R. 16.7.6(g).
     Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 4 of 8




               CONFIDENTIAL PARTY SUBMISSIONS

     If settlement is not achieved as a result of the process described

above, each party shall email a confidential, ex parte 1 letter to the

Courtroom Deputy Clerk at molly davenport@gas.uscourts.gov no later

than (10) ten days before the conference. The letters should include:

       1)     the history of any settlement negotiations to date and each
              party’s general settlement posture;

       2)     the facts you believe you can prove at trial;

       3)     a candid discussion of both the strengths and weaknesses of
              each side of the case;

       4)     a description of any liability disputes;

       5)     a representation as to whether discovery has been completed
              and, if not, what discovery remains;

       6)     the identification of any outstanding motions which could
              have an effect on settlement;

       7)     an evaluation of the maximum and minimum damage
              awards you believe likely;

       8)     whether there are any non-monetary compensation
              arrangements which the parties require (apologies,
              confidentiality statements, etc.)

       9)     an estimate of the attorneys’ fees and costs both to date and
              through trial; and,




1As, these letters are confidential they should neither be served on opposing
parties nor filed on the docket.
    Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 5 of 8




       10)    an estimate of how much time the Court should set aside for
              the settlement conference.

The letters should be written with candor. The letters should be no more

than five pages single-spaced and may contain no more than 10 additional

pages of exhibits. Contemporaneously with the emailing of the letters,

counsel for each party shall also complete and email to the Courtroom

Deputy Clerk the undersigned’s Settlement Conference Worksheet which

is attached to this Order. If any party believes that additional individuals

or entities who are currently not parties to the case are necessary

participants in any mediation (e.g., third party lien holders), they are

directed to indicate so on the Worksheet in the Additional Comments

section.

             PRE-SETTLEMENT CONFERENCE CALL

     The Court will schedule a brief administrative phone or video

conference call with all counsel approximately (7) seven days prior to the

settlement conference.    In addition to any additional information the

parties may wish to share concerning the status of the case, this conference

will also serve as an opportunity to finalize any outstanding details such

as the format of the conference.
        Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 6 of 8




    PREPARATION FOR THE SETTLEMENT CONFERENCE 2

        For many parties, this will be the first time they will participate in a

court-supervised settlement conference.                Therefore, prior to the

settlement conference, counsel shall provide a copy to, and discuss this

Order with, their clients and any other person who will attend the

settlement conference. All participants should be prepared to answer the

following questions at the settlement conference:

          1)    What are your goals in this litigation and what problems
                would you like to address in the settlement conference?
                What do you understand the opposing side's goals to be?

          2)    What issues need to be resolved?

          3)    What are the strengths and weaknesses of your case?

          4)    Do you understand the opposing side's view of the case?
                What is wrong with their perception? What is right with
                their perception

          5)    What are the points of agreement and disagreement between
                the parties? Factual? Legal?

          6)    What are the impediments to settlement? Financial?
                Emotional? Legal?

          7)    Does settlement or further litigation better enable you to
                accomplish your goals?


2 The
      Court expects the parties to address each other with courtesy and respect. Parties
are encouraged to be frank and open in their discussions. As a result, (unless otherwise
agreed upon) statements made by any party during the settlement conference are not
to be used in discovery and will not be admissible at trial.
     Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 7 of 8




        8)     Are there possibilities for a creative resolution of the
               dispute?

        9)     Do you have adequate information to discuss settlement? If
               not, how will you obtain sufficient information to make a
               meaningful settlement discussion possible?


    ATTENDANCE OF PARTIES AND INSURERS REQUIRED

    The Court requires that parties and all individuals necessary

to accomplish full and complete settlement personally attend the

settlement conference. This may include a representative of an

insurance company. In either circumstance, an individual with

full settlement authority must be present in person. An uninsured

corporate party shall appear by a representative authorized to negotiate,

and who has full authority to settle the matter.            Having a client or

insurance representative with authority available only by telephone is not

an acceptable alternative, except under the most extraordinary of

circumstances and where prior approval of the Court is granted. 3




3
 As a result of the ongoing global pandemic related to COVID-19, the Court has
temporarily suspended its in person appearance requirement for settlement.
conferences. At present, participation via the Court’s selected video conferencing
platform will be an acceptable (and required) substitute for in-person appearance.
    Case 4:20-cv-00076-WTM-CLR Document 24 Filed 03/04/21 Page 8 of 8




                     CONFERENCE FORMAT

  The Court will generally employ a format similar to private

mediation: to wit, a joint session with opening remarks by the Court to

be followed by a brief (i.e., no more than 10 minute) presentation by

each party and then separate caucuses with each party. To the extent

the parties feel that a different format would be more helpful (e.g.,

dispensing with opening statements or separate caucuses), they should

plan to discuss that issue at the Pre-Settlement Conference Call. The

Court expects both the lawyers and the party representatives to be fully

prepared to participate at the mediation session. The Court encourages

all parties to keep an open mind in order to re-assess their previous

positions and discover creative means for resolving the dispute.



     SO ORDERED this 1st day of March, 2021.




                                        _____________________________
                                        ______________________________
                                        Chrrisstop
                                                 pher L. Ray
                                        Christopher
                                        United States Magistrate Judge
                                        Southern District of Georgia.
